Citation Nr: 0915283	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether a 20 percent rating for residuals of right medial 
meniscus tear was properly reduced to a 10 percent evaluation 
effective February 1, 2007.

2. Entitlement to service connection for left knee disorder 
as secondary to right medial meniscus tear.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1982 until 
August 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions by the Department of Veterans 
Affairs (VA), Regional Office (RO) in Nashville, TN.

In a January 2003 rating decision, the RO granted service 
connection for a right medial meniscus tear and assigned a 20 
percent evaluation effective September 1, 2002.  He did not 
contest the initial rating assigned.  Subsequently, in a 
communication received by the RO in April 2006, he raised a 
claim of entitlement to service connection for a left knee 
disability as secondary to the right knee.  In conjunction 
with that claim, an examination was performed in May 2006.  
Based on the findings made at that time, it was determined 
that a reduction of the Veteran's rating percentage for the 
right knee was appropriate.

A rating action proposing that the 20 percent evaluation for 
the Veteran's service-connected right knee disability be 
reduced to 10 percent was issued in August 2006.  In November 
2006 the RO issued a rating decision which, in pertinent 
part, assigned a 10 percent evaluation for that disability 
effective February 1, 2007.  The Veteran submitted a timely 
notice of disagreement in July 2007 with regard to the 
decreased rating, and the issue is now before the Board.

At the outset, the Board notes that at no time has the 
Veteran communicated a request that VA consider application 
of a higher disability rating for his service connected right 
medial meniscus tear.  Indeed, as he stated in a July 2007 
statement, he believed that the evidence of record supported 
a 20 percent evaluation.  He has never asserted that a rating 
in excess of 20 percent was warranted.  

Considering the foregoing, the Board finds that the issue for 
consideration is limited to the narrow question of whether 
the reduction in the Veteran's disability rating for a right 
medial meniscal tear from 20 percent to 10 percent was 
properly reduced, without consideration of whether at any 
time an evaluation in excess of 20 percent is warranted.  

The issue of entitlement to service connection for left knee 
disorder as secondary to right medial meniscus tear is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

At the time of the reduction of the Veteran's 20 percent 
disability evaluation for 
residuals of a right medial meniscus tear in November 2006, 
the competent evidence of record demonstrated a clear 
improvement of that disability since its initial evaluation 
and rating in January 2003.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's residuals of 
right medial meniscus tear was proper. 38 U.S.C.A. § 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
4.71a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the case of a claim challenging the propriety of a rating 
reduction, VA must, at a minimum, notify the claimant of the 
criteria considered under 38 C.F.R. § 3.344 (2008) related to 
stabilization of disability evaluations.  VA must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing his current level of 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Here, a letter was sent to the Veteran in September 2006 that 
provided information as to what evidence was required to 
challenge the proposed rating reduction and of the division 
of responsibilities between VA and a claimant in developing 
an appeal.  Moreover, the letter informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.

To the extent that the notice did not fully address the 
requirements under Vazquez-Flores, it is presumed to be 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  However, such error did not affect the essential 
fairness of the adjudication because, from the statement of 
the case in October 2007, a reasonable person would have 
understood what evidence was required regarding current level 
of disability.  Indeed, the statement of the case included 
relevant diagnostic criteria and also included 38 C.F.R. §§ 
3.321 and 4.1, which address employability as a rating 
consideration.   

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board, and any notice deficiencies have not resulted 
in prejudice here.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Legal Criteria and Analysis

The Veteran contests a decision by the RO reducing his 20 
percent evaluation for residuals of right medial meniscus 
tear to a 10 percent evaluation effective February 1, 2007.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension. However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve. Therefore, reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant a 
reduction in rating.

Again, the RO initially awarded service connection for right 
medial meniscus tear in a January 2003 rating decision and 
awarded a 20 percent rating effective September 1, 2002.  In 
August 2006, the RO proposed to reduce the disability 
evaluation from 20 percent to 10 percent based on the 
objective findings noted in a May 2006 VA examination.  In 
November 2006 the RO issued a rating decision which, in 
pertinent part, assigned a 10 percent evaluation for that 
disability effective February 1, 2007.  

The Board notes that, before an evaluation for a service-
connected disability may be reduced or discontinued, the 
procedural requirements of 38 C.F.R. § 3.105(e) must be 
satisfied.  Specifically, 38 C.F.R. § 3.105(e) provides that 
a rating proposing the reduction or discontinuance must be 
prepared, setting forth all material facts and reasons for 
the action.  Additionally, the RO must advise the veteran of 
the proposed rating reduction or discontinuance and afford 60 
days in which to present additional evidence showing that 
compensation should be continued at the present evaluation 
level.  Id.  If such additional evidence is not received 
within the 60-day period, the RO is to take final rating 
action and the award is to be reduced or discontinued as set 
forth in the proposal.  Id.

In the present case, the Veteran was sent a notice letter 
attached to the August 2006 proposal for rating reduction.  
Such communication fully detailed the proposal to reduce his 
disability evaluation and apprised him that he had 60 days to 
submit additional evidence to show that a reduction was not 
appropriate.  In response, the Veteran submitted private 
medical records which the RO considered before implementing 
the reduction, effective February 2007, by way of a November 
2006 rating decision.

Based on the foregoing, the Board concludes that the 
procedural requirements regarding proper notification of a 
proposed rating reduction, as outlined in 38 C.F.R. 
§ 3.105(e), were satisfied here.  Therefore, the reduction 
ordered in the November 2006 rating decision is not deemed 
improper on the basis of deficient notice.  

Further regarding rating reductions, the law provides that, 
when a rating has continued for a long period at the same 
level (5 years or more), any rating reduction must be based 
on an examination that is as complete as the examinations 
that formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  A reduction may be accomplished when the 
rating agency determines that evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life. 38 C.F.R. § 3.344(a).  However, 
where a rating has been in effect for less than five years, 
the regulatory requirements under 38 C.F.R. § 3.344(a) and 
(b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  
In such cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating.

In the present case, the Veteran's 20 percent rating, reduced 
to 10 percent in the November 2006 determination on appeal, 
had been in effect for less than 5 years.  As such, the 
requirements under 38 C.F.R. § 3.344(a) and (b) do not apply 
in the instant case.  Nevertheless, the Court has held that 
several general regulations are applicable to all rating 
reduction cases, without regard for how long a particular 
rating has been in effect.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. 
§§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry 
as to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations." Brown, 5 
Vet. App. at 421. Thus, in any rating-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.

In considering the history of the Veteran's right knee medial 
meniscus tear, the Board notes that the 20 percent rating 
decision which the Veteran seeks to have resorted was awarded 
based on a November 2002 VA examination.  Such examination 
revealed diffuse enlargement of the medial aspect of the 
knee, with effusion present and tenderness over the articular 
surface of the joint. McMurray's sign was positive and marked 
crepitus with range of movement was noted.  The examination 
indicated full extension but flexion decreased to 120 degrees 
due to swelling and pain.  There was very marked crepitus 
with movement of the right knee.  Finally, an MRI of the 
right knee showed a horizontal cleavage tear of the posterior 
horn of the medial meniscus. 

The April 2006 VA examination that was the basis for the 
rating reduction indicated that the Veteran frequently used a 
brace for walking and was able to walk between one quarter 
and one mile before stopping.  The Veteran also reported pain 
and instability in his right knee as well as moderate joint 
disease flair ups every one to two months.  Objective 
findings showed full range of motion on flexion and extension 
and the joint's condition was not consistent with 
instability.  Although the joint was positive for 
crepitation, it was negative for clicking, snapping and 
grinding.  Additionally, there was no objective showing of 
instability or patellar abnormality.  There was also no 
abnormality of the meniscus.  Furthermore, x-ray images 
indicated no significant abnormalities visible in the right 
knee.

After considering the pertinent medical history, as detailed 
above, the Board finds that the RO's November 2006 rating 
action reducing the Veteran's disability evaluation for right 
medial meniscus tear from 20 percent to 10 percent 
appropriately meet the regulatory standards of 38 C.F.R. 
§ 3.344.  Specifically, the Board finds that the objective 
evidence demonstrates that an improvement in a disability has 
actually occurred.  See Brown, 5 Vet. App. at 421.  Moreover, 
absent evidence to the contrary, it is determined that the 
demonstrated improvement is not merely on paper but also 
contemplates the ordinary conditions of life and work.  

In sum, of the April 2006 examination clearly demonstrates 
improved range of motion and stability of the right knee.  
The Board finds that these alone are enough to indicate 
improvement of residual from the Veteran's right medial 
meniscus tear.  As noted previously, the Board will not 
consider whether the Veteran's current rating is consistent 
with his symptomatology; rather the sole question at issue is 
whether the requirements for a reduction of a disability 
evaluation have been satisfied.  Because the evidence 
indicates an improvement with respect to the Veteran's 
disability, the reduction was proper and the 10 percent 
evaluation is continued.


ORDER

The reduction of the Veteran's disability evaluation for 
residuals of right medial meniscus tear from to 20 to 10 
percent disabling effective February 1, 2007, was proper, and 
the request for restoration of the 20 percent rating is 
denied.




REMAND

The Veteran is claiming entitlement to service connection for 
residuals of a left knee disorder, to include as secondary to 
his service-connected right medial meniscus tear.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In reviewing the record, the Board finds that additional 
development is required before the appeal may be adjudicated 
on the merits.  Specifically it is determined that a VA 
examination is necessary to determine the etiology of the 
Veteran's current left knee disorder.

In the present case, evidence associated with the claims file 
includes private medical records showing diagnosis and 
treatment for left knee disorders.  Specifically, these 
include a September 2005 MRI indicating joint effusion, an 
oblique tear of the posterior horn of the medial meniscus, 
globular degeneration in both the anterior and posterior horn 
of the medial meniscus, diffuse thinning of the articular 
cartilage of the femoral condyles, and partial thickness 
tears of the articular cartilage of the patella.  In a 
November 2005 operative report his array of symptomatology 
was generally described as internal derangement of the left 
knee, for which he underwent three operative procedures. 

Additionally, lay evidence from the Veteran suggests a 
possible causal relationship between the current left knee 
disorder and his service-connected right medial meniscus 
tear.  Specifically, in a July 2007 statement, the Veteran 
indicated that his left knee "bothered [him] when [he] had 
problems with the right knee."  This contention is echoed in 
a June 2008 statement by the Veteran.

Given the above evidence, indicating an existing left knee 
condition and a possible connection between it and a service-
connected disability, it is concluded that the current 
disorder may be related to active service, necessitating an 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine the etiology of 
any left knee disorder present.  The 
claims folder must be reviewed in 
conjunction with this inquiry.  All 
findings should be reported in detail.  
Specifically, the examiner should address 
whether it is at least as likely as not 
(i.e., 50-50 probability) that any 
current left knee disorder is proximately 
due to or the result of the Veteran's 
service-connected right medial meniscus 
tear.  Any opinions should be accompanied 
by a clear rationale consistent with the 
evidence of record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


